DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the grounds that the subject matter of the species overlaps and mitigates against an undue amount of search burden.  This is not found persuasive because the presence of undue burden is not a requirement for restriction in applications filed under 35 U.S.C. 371; rather, special international provisions regarding Unity of Invention apply to applications filed under 35 U.S.C. 371.	The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 44 and 45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 26 is objected to because of the following informalities: 
Line 7 recites “at least a source of treatment fluid”. However, this language is a bit unclear as the phrase “at least a” is not a common phrase; rather, when attempting to claim at least one of something, the phrase “at least one” is more commonly used. It is suggested to amend line 7 to recite “at least [[a]] one source of treatment fluid”. 
. 
Appropriate correction is required.
Claims 33-36 are objected to because of the following informalities: Each of claims 33-36 recite “a treatment fluid with high concentration of osmotic agent” and “a treatment fluid with low or no concentration of osmotic agent”. However, since these fluids were introduced in claim 30, the term “a” in each of these phrases should be replaced with the term “the” or “said”. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Line 3 recites “said pump” and lines 3 and 4 recite “the pump”. However, claim 26 introduces this feature as “at least one pump”. Therefore, claim 39 should refer to the/said pump as “the/said at least one pump”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Line 4 recites “the pump”. However, claim 26 introduces this feature as “at least one pump”. Therefore, claim 42 should refer to the pump as “the at least one pump”.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities: Lines 10 and 11 recite “the source of treatment fluid”. However, claim 26 introduces this feature as “at least a source of treatment fluid”. In view of the objection to claim 26 above, claim 50 should recite “the at least one source of treatment fluid”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43 and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 26, 37, 39, 43: Claim 26 recites “at least a source of treatment fluid” in line 7 and “a first treatment fluid”, “a second treatment fluid” and “a third treatment fluid”. However, it is unclear how the first, second and third treatment fluids relate to the “at least a source of treatment fluid”. That is, does (a) the treatment fluid of line 7 encompass the three treatment fluids or (b) are the three treatment fluids in addition to the treatment fluid of line 7. For the sake of examination, interpretation (a) is applied. Additionally, claims 37, 39 and 43 depend from claim 26 and recite “the treatment fluid”; therefore,  it is also unclear as to which treatment fluid of claim 26 that these claims are intended to refer to.
Re claim 27: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 
Re claims 30, 31, 32: Claim 30 recites “a treatment fluid with high concentration of osmotic agent” and “a treatment fluid with low or no concentration of osmotic agent”. However, it is unclear how these treatment fluids introduced in claim 30 relate to those introduced in claim 26. That is, are they (a) encompassed by the treatment fluids of claim 26 or (b) are they in addition to the treatment fluids of claim 26. For the sake of examination, interpretation (a) is applied. Additionally, claims 31 and 32 refer to the treatment fluids of claim 30 and suffer the same unclarity.  
Re claim 31: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “a concentration of osmotic agent equal to or higher than 3% by weight” and the claim also recites “in more detail equal to or higher than 5% by weight” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and 
Re claim 32: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “a concentration of osmotic agent equal to or lower than 2% by weight”, and the claim also recites “in more detail equal to or lower than 0.5% by weight” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. For the sake of examination, interpretation (a) is applied.
Re claim 37: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitation “the dwell time of a treatment fluid with higher osmatic agent being different from [a dwell time of a treatment fluid with lower or no osmotic agent concentration”, and the claim also recites “in particular lower than [a dwell time of a treatment fluid with lower or no osmotic agent concentration” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a 
Additionally, claim 37 recites “a treatment fluid with higher osmotic agent concentration” and “a treatment fluid with lower or no osmotic agent concentration”. However, it is unclear how these treatment fluids introduced in claim 37 relate to those introduced in claim 26. That is, are they (a) encompassed by the treatment fluids of claim 26 or (b) are they in addition to the treatment fluids of claim 26. For the sake of examination, interpretation (a) is applied. 
Re claim 38:
 Claim 38 recites “wherein the cycler includes at least two sources of treatment fluid” while claim 26 recites that the cycler has “at least a source of treatment fluid”. It is unclear whether these “at least two sources” are intended to be (a) the same as the “at least one source” of claim 26 (thereby requiring a minimum of two sources) or (b) in addition to the “at least one source” of claim 26 (thereby requiring a minimum of three sources). For the sake of examination, interpretation (a) is applied.
Additionally, claim 38 also recites “another source”. It is unclear if this “another source” is (a) one of the “at least one source” of claim 26, (b) one of the “at least two sources” of claim 38, or (c) is in addition to those already recited. In light of the interpretation applied above, for the sake of examination, interpretation (a) and (b) are applied. 
Additionally, claim 38 recites “a treatment fluid that differs from a treatment fluid of another source”. However, it is unclear how these treatment fluids introduced in claim 
Re claim 40: Claim 40 recites “a source of treatment fluid”, “the treatment fluid from the source” and “the treatment fluid”. However, it is unclear how “the source of treatment fluid” relates to the “at least a source of treatment fluid” introduced in claim 26. That is, is the source of claim 41 (a) intended to be the same as that of claim 26 or (b) intended to be different than that of claim 26. Because of this, the phrases “the treatment fluid from the source” and “the treatment fluid” also lack proper antecedent basis. For the sake of examination, interpretation (a) is applied.
Re claim 41: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation “osmotic agent”, and the claim also recites “in particular […] glucose” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. For the sake of examination, interpretation (a) is applied.
Additionally, claim 41 recites “sources of treatment fluid having different concentrations of osmotic agent”. However, it is unclear how these “sources” relate to 
Re Claim 42: Claim 42 recites “one of the sources of treatment fluid”, “treatment fluid from one of the sources”, “treatment fluid from at least another of the sources”, “a treatment fluid in the container”. However, it is unclear how each of these relate to the “at least a source of treatment fluid” and the various treatment fluids introduced in claim 26. That is, are the fluids and source recited in claim 42 (a) intended to be the same as those of claim 26 or (b) intended to be different than those of claim 26. For the sake of examination, interpretation (a) is applied.
Additionally, claim 42 recites the phrase “the container”. However, this phrase lacks proper antecedent basis and it is unclear how this container to the structures recited earlier in the claims upon which claim 42 depends. That is, is the container intended to be (a) introduced in claim 42 as another component of the apparatus or (b) depend from claim 40 that introduces “at least one container”. For the sake of examination, interpretation (a) is applied.
Additionally, claim 42 recites “[…] to obtain a treatment fluid in the container for receiving the treatment fluid with a concentration of osmotic agent substantially matching the target concentration”. However, this phrase appears to be grammatically incorrect to the point that it is not clear what is intended to be claimed. For the sake of examination, this phrase is interpreted as reciting “[…] to obtain a treatment fluid in the container having a concentration of osmotic agent substantially matching the target concentration”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-36, 38 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastalli et al. (PG PUB 2012/0143124).
Re claim 26, Mastalli discloses an apparatus for peritoneal dialysis (“the peritoneal dialysis system”, Para 10) comprising: an automated peritoneal dialysis cycler (“pumping means, therapy data receiving means and processing means” of Para 10 + the patient line inherent in Para 45 + the bags of dialysate of Para 198) programmed to run a treatment session including a plurality of cycles (Para 107 discloses that 6 cycles N are performed), each cycle including a fill phase, a dwell phase, and a drain phase of a peritoneal cavity of a patient (“the injection-dwell-extraction pattern”, Para 45), the treatment session lasting at most 720 min (Para 107 discloses that the length Ttot of the treatment session is 520 min), the cycler having: a patient line (inherent in Para 45 which states that “fresh dialysate is injected (DVi), and extracted from the patient”; since fluid is delivered and removed from the patient, there must be at least one patient line) configured to be placed in communication with the peritoneal cavity of the patient (Para 45); at least a source of treatment fluid (“several bags of dialysate of different glucose concentrations”, Para 198; one dialysate having a concentration g’ of 1.36% and a second dialysate having a concentration g’’ of 3.86%, Para 220 & 225) which includes an osmotic agent (“glucose”, Para 198); and at least i may change from cycle to cycle within the range of g’ and g’’ representing the glucose concentrations of the two sets of bags”, Para 245); subsequently to the first cycle, run a fill phase of a second cycle delivering a second treatment fluid to the patient, the second treatment fluid having a second concentration of the osmotic agent different from the concentration of the first treatment fluid (Para 107 discloses that 6 cycles N are performed; “the concentration qi may change from cycle to cycle within the range of g’ and g’’ representing the glucose concentrations of the two sets of bags”, Para 245); and subsequently to the second cycle, run a fill phase of a third cycle delivering a third treatment fluid to the patient, the third treatment fluid having a third concentration of the osmotic agent different from the concentration of the second treatment fluid (Para 107 discloses that 6 cycles N are performed; “the concentration qi may change from cycle to cycle within the range of g’ and g’’ representing the glucose concentrations of the two sets of bags”, Para 245), wherein the second concentration of the osmotic agent is lower than the first concentration of the osmotic agent and the third concentration of osmotic agent is higher than the second concentration of osmotic agent, or 3Preliminary Amendmentwherein the second concentration of the osmotic agent is higher than the first concentration of the 

Table 1. Concentrations of the six cycles of the session
Cycle order
Concentration
Cycle i
g’ (1.36%)
Cycle ii
g’’ (3.86%)
Cycle iii
g’ (1.36%)
Cycle iv
g’’ (3.86%)
Cycle v
g’ (1.36%)
Cycle vi
g’’ (3.86%)





Table 2. All possible scenarios reading on the claimed cycles

Claimed “First Cycle”
Claimed “Second Cycle”
Claimed “Third Cycle”
A
Cycle i
Cycle ii
Cycle iii
B
Cycle i
Cycle ii
Cycle v
C
Cycle i
Cycle iv
Cycle v
D
Cycle ii
Cycle iii
Cycle iv
E
Cycle ii
Cycle iii
Cycle vi
F
Cycle ii
Cycle v
Cycle vi
G
Cycle iii
Cycle iv
Cycle v
H
Cycle iv
Cycle v
Cycle vi


Re claim 27, Mastalli discloses that osmotic agent is, or includes, glucose, L-carnitine, glycerol, or combinations thereof, in particular the osmotic agent being or including glucose (“glucose”, Para 198).
Re claim 28, Mastalli discloses that the control system is programmed to run the first cycle followed by one or more additional cycles before running the second cycle (as seen in scenarios C and F of Table 2 above) and/or wherein the control system is programmed to run the second cycle followed by one or more additional cycles before running the third cycle (as seen in scenarios B and E of Table 2 above).
Re claim 29, Mastalli discloses that the control system is programmed to run the first cycle immediately followed by the second cycle (as seen in scenarios A, B, D, E, G and H of Table 2 above) and/or wherein the control system is programmed to run the second cycle immediately followed by the third cycle (as seen in scenarios A, C, D, F, G and H of Table 2 above).
Re claim 30, Mastalli discloses that, during the same treatment session, the control system delivers a plurality of cycles using a treatment fluid with high concentration of osmotic agent (g” = 3.86%, Para 220 & 221), alternating (Para 245) with a plurality of cycles using a treatment fluid with low or no concentration of osmotic agent (g’ = 1.36%, Para 220 & 221), said high concentration of osmotic agent being higher than said low concentration of osmotic agent (Para 221).
Re claim 31, Mastalli discloses that the treatment fluid with high concentration of osmotic agent includes a concentration of osmotic agent equal to or higher than 3% by weight, optionally equal to or higher than 4% by weight, and in more detail equal to or higher than 5% by weight, said osmotic agent being in particular glucose (“glucose”, “3.86%”, Para 220).
Re claim 32, Mastalli discloses that the treatment fluid with low concentration of osmotic agent includes a concentration of osmotic agent equal to or lower than 2% by weight, optionally equal to or lower than 1.5% by weight, and in more detail equal to or lower than 0.5% by weight, said osmotic agent being in particular glucose (“glucose”, “1.36%”, Para 220).
Re claim 33, Mastalli discloses that during said plurality of cycles using a treatment fluid with high concentration of osmotic agent alternating with said plurality of cycles using a treatment fluid with low or no concentration of osmotic agent, the cycle using a treatment fluid with high concentration of osmotic agent is followed by one or more subsequent cycles before the cycle using a treatment fluid with low or no concentration of osmotic agent (as seen in scenarios B and F of Table 2 above).
Re claim 34, Mastalli discloses that during said plurality of cycles using a treatment fluid with high concentration of osmotic agent alternating with said plurality of cycles using a treatment fluid with low or no concentration of osmotic agent, the cycle using a treatment fluid with low or no concentration of osmotic agent is followed by one or more subsequent cycles before the cycle using a treatment fluid with high concentration of osmotic agent (as seen in scenarios C and E of Table 2 above).
Re claim 35, Mastalli discloses that during said plurality of cycles using a treatment fluid with high concentration of osmotic agent alternating with said plurality of cycles using a treatment fluid with low or no concentration of osmotic agent, the cycle using a treatment fluid with high concentration of osmotic agent is immediately followed by the cycle using a treatment fluid with low or no concentration of osmotic agent (as seen in scenarios A, C, D, E, G and H of Table 2 above).
Re claim 36, Mastalli discloses that during said plurality of cycles using a treatment fluid with high concentration of osmotic agent alternating with said plurality of cycles using a treatment fluid with low or no concentration of osmotic agent, the cycle using a treatment fluid with low or no concentration of osmotic agent cycle is immediately followed by the cycle using a treatment fluid with high concentration of osmotic agent (as seen in scenarios A, B, D, F, G and H of Table 2 above).
Re claim 38, Mastalli discloses that the cycler includes at least two sources of treatment fluid (“several bags of dialysate of different glucose concentrations”, Para 198; one dialysate having a concentration g’ of 1.36% and a second dialysate having a concentration g’’ of 3.86%, Para 220 & 225), each source being configured for feeding a treatment fluid that differs from a treatment fluid of another source (difference in 
Re claim 46, Mastalli discloses that the control system includes a memory storing a prediction algorithm (“optimization algorithm”, Para 244), the control system, based on said prediction algorithm, being configured to determine at least the first concentration of osmotic agent in the first treatment fluid, the second concentration of osmotic agent in the second treatment fluid, and the third concentration of osmotic agent in the third treatment fluid (as disclosed throughout the reference including Para 244).
Re claim 47, Mastalli discloses that the control system, based on said prediction algorithm, is configured to determine at least a first dwell time for the first treatment fluid, a second dwell time for the second treatment fluid, and a third dwell time for the third treatment fluid (as disclosed throughout the reference including Para 228-233 & Para 244).
Re claim 48, Mastalli discloses that the control system receives as input a desired total ultrafiltration (UF) volume to be removed at the end of the treatment session and/or a desired total small solute removal target to be removed at the end of said treatment session and provides said first, second, and third concentrations for the osmotic agent as an output (as disclosed throughout the reference including Para 228-233 & 244).
Re claim 49, Mastalli discloses that the control system receives as input a total number (N) of cycles of the treatment session and provides as an output, based on said prediction algorithm, a corresponding concentration of osmotic agent and a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mastalli et al. (PG PUB 2012/0143124) in view of Gerber et al. (PG PBU 2018/0043079).
Re claim 37, Mastalli discloses that the control system is configured to leave the treatment fluid in the peritoneal cavity for a dwell time (Para 46), but does not explicitly disclose that the dwell time of a treatment fluid with higher osmotic agent concentration being different from, and in particular lower than, a dwell time of a treatment fluid with lower or no osmotic agent concentration. Gerber, however, teaches a method where a treatment fluid with a higher osmotic agent concentration of glucose has a shorter dwell time than a treatment fluid with a lower osmotic agent concentration (Para 95) for the purpose of reducing the number of cycles needed and the overall therapy time (Para 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mastalli to include the leaving the treatment fluid in the peritoneal cavity for a dwell time shorter when the treatment fluid has a higher .   

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mastalli et al. (PG PUB 2012/0143124) in view of Gavin et al. (PG PUB 2008/0125693).
Re claim 39, Mastalli discloses all the claimed features but does not provide much structural detail of the cycler; therefore, Mastalli does not explicitly disclose that the cycler includes a disposable unit including said patient line configured to be connected to the patient and a peritoneal dialysis unit including said pump and a compartment configured to receive the disposable unit, the pump being arranged so that when the disposable unit is disposed within the compartment, the pump cooperates with the disposable unit to deliver the treatment fluid to and drain the treatment fluid from the peritoneal cavity of the patient via the patient line of the disposable unit.  Gavin, however, teaches an apparatus 100 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for peritoneal dialysis (Para 54) comprising a cycler (machine 102 + bags 104,106 + cassette 132 and all tubing shown in Fig 1) that includes a disposable unit (bags 104,106 + cassette 132 + all tubing extending from cassette 132 as seen in Fig 1) including a patient line 120 configured to be connected to the patient (Para 154) and a peritoneal dialysis unit 102 including a pump 134 (Fig 2) and a compartment 130 (Fig 2) configured to receive the disposable unit (as seen in Fig 2), the pump being arranged so that when the disposable unit is disposed within the compartment, the pump cooperates with the 
Re claim 40, as set forth in the rejection of claim 39 above, Mastalli does not disclose a disposable unit and, therefore, does not disclose that the disposable unit includes at least one inlet port connected to a source of treatment fluid and at least one container configured for receiving the treatment fluid from the source, in particular the cycler being configured to heat the treatment fluid in the container for receiving the treatment fluid before delivering the treatment fluid to the patient via the patient line. Gavin, however, further teaches that the disposable unit includes at least one inlet port (the connection between bag 104 and line 112, not labeled but seen in Fig 1) connected to a source of treatment fluid 104 and at least one container 108 configured for receiving the treatment fluid from the source (Para 67), in particular the cycler being configured to heat the treatment fluid in the container for receiving the treatment fluid before delivering the treatment fluid to the patient via the patient line (Para 62,67) for the purpose of providing a pathway from the source to the patient (Para 54) and bringing the treatment fluid up to approximately the body temperature of the patient 
Re claim 41, Mastalli discloses two sources of treatment fluid having different concentrations of osmotic agent, in particular a different concentration of glucose (“several bags of dialysate of different glucose concentrations”, Para 198). However, as set forth in the rejection of claim 39 above, Mastalli does not disclose a disposable unit and, therefore, does not disclose that the disposable unit includes at least two inlet ports being respectively connected to these sources of treatment fluid. Gavin, however, further teaches that the disposable unit includes at least two inlet ports (the connections between bag 104 and line 112 and between bag 106 and line 114, not labeled but seen in Fig 1) respectively connected to two sources of treatment fluid 104,106 having different concentrations of osmotic agent (Para 54) for the purpose of providing a pathway from the source to the patient (Para 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mastalli to include the disposable unit such that it includes at least two inlet ports connected to the sources of treatment fluid, as taught by Gavin, for the purpose of providing a pathway from the source to the patient (Para 54). 
Re claim 42, Mastalli discloses all the claimed features except a valve device to selectively put into communication one of the sources of treatment fluid with the container for receiving the treatment fluid, the control system receiving a target concentration of osmotic agent in the treatment fluid and driving the valve device and the pump to withdraw a prefixed amount of treatment fluid from one of the sources and a prefixed amount of treatment fluid from at least another of the sources to obtain a treatment fluid in the container for receiving the treatment fluid with a concentration of osmotic agent substantially matching the target concentration.  Gavin, however, teaches a valve device 146 (Fig 2) to selectively put into communication one of the sources of treatment fluid with the container for receiving the treatment fluid (Para 70), a control system receiving a target concentration of osmotic agent in the treatment fluid and driving the valve device and the pump to withdraw a prefixed amount of treatment fluid from one of the sources and a prefixed amount of treatment fluid from at least another of the sources to obtain a treatment fluid in the container for receiving the treatment fluid with a concentration of osmotic agent substantially matching the target concentration (Para 67) for the purpose of forming a custom dialysate having patient specific prescribed concentration (Para 67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mastalli to include a valve device, as taught by Gavin, for the purpose of forming a custom dialysate having patient specific prescribed concentration (Para 67).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mastalli et al. (PG PUB 2012/0143124) in view of Peabody et al. (PG PUB 2002/0162778).
Re claim 43, Mastalli discloses all the claimed features except a sensor for sensing a parameter of the treatment fluid to be delivered to the patient via the patient line, the control system being further configured to receive a signal from said sensor and for determining the concentration of osmotic agent in the treatment fluid to be delivered to the patient. Peabody, however, teaches a peritoneal dialysis apparatus that includes a sensor (Para 41) sensing a parameter of the treatment fluid to be delivered to the patient via a patient line, wherein the control system of the apparatus is configured to receive a signal from the sensor and determine the concentration of osmotic agent in the treatment fluid to be delivered to the patient (Para 41) for the purpose of informing the user of the concentration so that it can be adjusted according to the patient’s needs (Para 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mastalli to include a concentration sensor, as taught by Peabody, for the purpose of informing the user of the concentration so that it can be adjusted according to the patient’s needs (Para 41). 

Claim 50 is rejected under 35 U.S.C. 103 as being obvious over Mastalli et al. (PG PUB 2012/0143124).
Re claim 50, Mastalli discloses that the prediction algorithm includes a modified three pore model (Para 71), but does not explicitly disclose that the model is based on the equation:

    PNG
    media_image1.png
    46
    362
    media_image1.png
    Greyscale

wherein: Jv,C is a net flow of water (in mL/min) across aquaporins; Jv,S is a net flow of water (in mL/min) across highly selective pathways; Jv,L is a net flow of water (in fill is a flow of volume (in mL/min) to the source of treatment fluid; and Jdrain is a flow of volume (in mL/min) from the source of treatment fluid. However, one of ordinary skill in the art at the time the invention was made would recognize that no more than routine experimentation would be required to generate the optimal algorithm. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal algorithm by routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2002/0045851 to Suzuki et al. discloses an automated peritoneal dialysis cycler structurally similar to that of claims 26 and 38-42. PG PUB 2010/0312174 to Hoffman discloses peritoneal dialysis treatment fluids having glucose concentrations ranging from 0% to 10%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783